Citation Nr: 1446806	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residual weakness, status post dislocation of right shoulder (right shoulder disability). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that continued a rating of 20 percent for the Veteran's service connected right shoulder disability.  At his request, the Veteran was scheduled for a Travel Board hearing in July 2012; he failed to appear.  As he has not shown good cause for such failure, his hearing request is considered withdrawn.

As explained further below, the evidence includes a report by the Veteran that he is unemployed due in part to his right shoulder disability.  Thus, the Board finds that the matter of entitlement to a TDIU rating has been implicitly raised, and is part and parcel of the present increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination of record was conducted in July 2008.  At the time, the Veteran reported that he had not worked in a year, and was then unemployed due to his shoulder, knee, and back conditions.  Thus, the matter of entitlement to a TDIU rating has been implicitly raised, and it must be developed (to include securing an opinion regarding unemployability).  Moreover, in a January 2012 statement, the Veteran reported that his right shoulder disability had worsened since the last rating.  Therefore, the Board finds a contemporaneous examination is also needed to assess the current severity of his right shoulder disability.

However, the Board notes that the record shows additional examinations were scheduled in February and July of 2010, and the Veteran failed to report to both.  Shortly thereafter, it was determined that the mailing address then of record for the Veteran was incorrect; it is unclear whether or not the Veteran's failure to report is related to that error.  Nonetheless, in light of the fact that he also failed to report to his most recently rescheduled July 2012 Travel Board hearing (notice of which was sent to his updated address, provided personally by the Veteran), the Board stresses that VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If he fails to report to the examination scheduled pursuant to this remand, without showing good cause, the matters on appeal will be adjudicated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a formal TDIU application to complete, and the proper VCAA notice letter notifying him and his representative of what is needed to substantiate a claim for TDIU.  The Veteran and his representative should have an opportunity to respond.

2. Then, fully develop (to include arranging for a VA examination, if necessary) the matter of the Veteran's entitlement to a TDIU rating.  

3. Obtain updated records of any VA treatment the Veteran has received for his right shoulder disability.

4. Schedule the Veteran for examination by an orthopedist to determine the current severity of his right shoulder disability.  The examiner must review the entire record, and conduct any tests or studies deemed necessary, to specifically include range of motion studies.  All pertinent features and findings which would warrant a rating in excess of 20 percent should be noted.  Specifically, the examiner should indicate whether motion of the arms is limited to 25 degrees from the side, midway between side and shoulder level, or at shoulder level.  The examiner should also indicate whether the Veteran's shoulder disabilities result in any additional loss of motion due to weakness, excess fatigability, pain, flare-ups, or incoordination.  All opinions provided must include a complete rationale.

5. Then, review the record and readjudicate the claims (to include the claim of TDIU).  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


